The order appealed from is not an order of disposition and, therefore, is not appealable as of right (see Family Ct Act § 1112 [a]). Since leave to appeal has not been granted, the appeal is dismissed (see Forbes v Rivera, 98 AD2d 640 [1st Dept 1983]).
Were we not dismissing the appeal, we would affirm. The order simply referred the motion to the Judicial Hearing Officer who previously reported on the matter and to whom respondent was to make the motion to vacate in the first instance (see CPLR 2217 [a]; 2221 [a]). Concur — Friedman, J.E, Moskowitz, Freedman, Richter and Abdus-Salaam, JJ.